IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 80 MM 2015
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
FRANCIS A. LOMBARDO,          :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 20th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.